Order entered July 2, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01522-CR

                              JOHN JAMES OBIOLS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81527-2017

                                           ORDER
       Appellant, who was convicted of two counts of sexual assault of a child and two counts

of indecency with a child by sexual contact, filed his brief on June 17, 2019. In the brief,

appellant identifies the child victim by name in the brief. This Court does not allow a party to

file a brief that discloses the names of child victims, child witnesses, or any other children

discussed or identified at trial in an aggravated sexual assault case. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data

Defined. Sensitive data consists of . . . a birth date, a home address, and the name of any person

who was a minor at the time the offense was committed.”).            Accordingly, we STRIKE

appellant’s June 17, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to J. Michael Price II and to the

Collin County District Attorney.




                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE